FIFTH DIVISION
                                MCFADDEN, P. J.,
                              RAY and RICKMAN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      June 12, 2018




In the Court of Appeals of Georgia
 A18A0002. WEISS v. GRANT.

      MCFADDEN, Presiding Judge.

      This appeal challenges a trial court order modifying a child custody order from

another state and ordering payment of a child support arrearage. Contrary to the

appellant’s claims, the trial court had jurisdiction to modify the foreign custody order.

The court did not err in modifying the prior order. The order addresses the appellee’s

past misconduct and does not exceed the scope of the court’s discretion. But the

appellant is correct that the trial court erred in ordering the appellee to repay a child

support arrearage at the rate of $100 per month, which improperly postpones the bulk

of the payments until after the children have reached the age of 18. Accordingly, we

affirm in part and reverse in part.
      Sarah Weiss and Larry Grant were married in 2007, separated in 2008, and

divorced in 2011. The final divorce decree, entered by the Superior Court of Paulding

County, Georgia, found that the parties had two minor children, L. G. and T. G.; that

Weiss and the children were residents of South Carolina; and that a child custody

action was pending in a South Carolina Family Court.1 The South Carolina court had

previously entered a temporary order giving the parents joint custody of the children,

designating Weiss as the primary physical custodian, and awarding Grant one week

of visitation each month.

      In April 2011, after a scheduled visitation, Grant failed to return the children

to Weiss, purportedly because Weiss was allowing a convicted child abuser to be

around the children. Weiss has disputed that allegation. Grant apparently moved out

of his home in Paulding County, took the children to live with him at different homes

both in and out of state, and concealed those locations from Weiss. On April 27,

2012, the South Carolina court entered a final custody order finding that Grant had

fled with the children and that they were still missing, granting sole custody of the

children to Weiss, and suspending Grant’s visitation.


      1
      The parties had agreed to have the Georgia court handle their divorce and the
South Carolina court handle child custody issues.

                                          2
       In October 2012, Grant and the children were found by police living in

Alabama. Grant was arrested on an outstanding South Carolina warrant and the

children were returned to Weiss. Grant pled guilty in South Carolina to a

misdemeanor charge of interfering with child custody and was given a probated

sentence, which he completed.

       Grant filed a complaint in Paulding County Superior Court for modification of

the South Carolina order which had awarded sole custody to Weiss and had

suspended his visitation. Weiss filed an answer and motion to dismiss the action for

lack of jurisdiction. The trial court denied the motion to dismiss, finding that it had

jurisdiction under the Uniform Child Custody Jurisdiction and Enforcement Act

(“UCCJEA”), OCGA § 19-9-40 et seq. A hearing was held on July 1, 2015, during

which the trial judge stated that while he was not, at that point, going to change

custody, he was going to appoint a psychologist or counselor to evaluate the family

and make a recommendation to the court on “the question of what to do about these

children and . . . their parents in the future.” The court directed the parties to meet and

see if they could agree on a person to conduct the evaluation.

       On September 9, 2015, the trial court entered a temporary order which,

pursuant to the parties’ agreement, appointed clinical psychologist Dr. Robert Shaffer

                                            3
to evaluate the family and make a recommendation about what “is in the [c]hildren’s

best interests regarding re-introducing [Grant] into the [c]hildren’s lives.” The order

reiterated that the court was not, at that point, going to modify custody. But the order

temporarily awarded Grant two hours per week of supervised visitation.

      Over a year later, on December 16, 2016, court held a final hearing at which

Dr. Shaffer was qualified as an expert witness. Dr. Shaffer testified, among other

things, that he had no concerns about any issues that would prevent Grant from

having a full relationship with his children; that the children were connected and

emotionally bonded to Grant; that he believed Grant could adequately meet the needs

of the children; that Grant’s abduction of the children was based on a genuine

protective instinct and concern about the children’s welfare; and that Grant

understood what he did was wrong and was not inclined to commit such an act again,

and would instead avail himself of other resources to protect the children. Dr. Shaffer

also testified not only that there was no reason to restrict the children from supervised

visitation with the father, but that unsupervised visitation would actually be healthier

for the children. Dr. Shaffer further opined that, in assessing the family as a whole,

it would be appropriate for Grant and Weiss to share joint legal custody.



                                           4
      On December 27, 2017, the trial court entered a final order modifying the

South Carolina custody order. The trial court found that a change in custody was in

the best interests of the children, ordering that Weiss and Grant have joint legal

custody of the children, awarding Weiss primary physical custody, and awarding

Grant visitation rights. Weiss filed a motion for new trial, which the trial court

denied. Weiss appeals.

      1. Jurisdiction.

      Weiss contends that the trial court lacked jurisdiction to modify the South

Carolina custody order. Because the parties and their children no longer resided in

South Carolina and jurisdiction was otherwise proper in the trial court, the argument

is without merit.

      OCGA § 19-9-63, which is part of the UCCJEA, provides in pertinent part that

      a court of this state may not modify a child custody determination made
      by a court in another state unless a court of this state has jurisdiction to
      make an initial determination under paragraph (1) or (2) of subsection
      (a) of Code Section 19-9-61 and: (1) The court of the other state
      determines it no longer has exclusive continuing jurisdiction under Code
      Section 19-9-62 or that a court of this state would be a more convenient
      forum under Code Section 19-9-67; or (2) A court of this state . . .
      determines that neither the child nor the child’s parents or any person
      acting as a parent presently resides in the other state.

(Emphasis supplied.)

                                           5
      With regard to the first provision set forth above – that in order to modify the

custody ruling of a foreign court, a Georgia court must have jurisdiction to make an

initial custody determination under OCGA § 19-9-61 –

      [t]his provision makes it clear that . . . the requirements of [either]
      paragraphs (1) or (2) of OCGA § 19-9-61 (a) must be satisfied by
      showing[, in pertinent part]: (1) This state is the home state of the child
      on the date of the commencement of the proceeding, . . . [or] (2) A court
      of another state does not have jurisdiction under paragraph (1) of this
      subsection, or a court of the home state of the child has declined to
      exercise jurisdiction on the ground that [Georgia] is the more
      appropriate forum [and certain other factors are met].

Jackson v. Sanomi, 292 Ga. 888, 889-890 (742 SE2d 717) (2013) (citation and

punctuation omitted).

      In the instant case, the trial court expressly found in its 2017 final order that

Grant had lived in Georgia since 2012 and that “[a]t the time this action was filed,

[Weiss] and the [c]hildren were residents of Paulding County Georgia, and Georgia

was the home state of the [c]hildren.” The trial court further found in its final order

that “at the time this lawsuit was filed and up until the time of trial, Georgia was and

has remained the home state of the [c]hildren.” Likewise, in its order denying Weiss’

motion for new trial, the trial court reiterated that it had “previously found on multiple

occasions, including in section 4 of the Final Order, that Georgia was and remained


                                            6
the home state of the children at the relevant times prior to and during the course of

this litigation, and that none of the children, parents, or persons acting as parents

resided any longer in South Carolina.”

      Nevertheless, Weiss argues on appeal that no determination was ever made that

Georgia was the home state of the children at the time the complaint was filed. But

as recounted above, the record plainly shows that the trial court expressly made that

precise determination multiple times. Weiss has pointed to no evidence contradicting

that determination; on the contrary, she admits in her appellate brief that she and the

children were living in Georgia at the time this action was filed. Accordingly, given

the findings that the children and parents no longer resided in South Carolina and that

Georgia was the home state of the children at the time the action was filed, the trial

court “properly assumed jurisdiction pursuant to OCGA § 19-9-63 to try proceedings

filed in the Georgia court seeking to modify the [South Carolina] court custody

determination.” Lopez v. Olson, 314 Ga. App. 533, 538 (2) (724 SE2d 837) (2012).

      2. Joint legal custody.

      Weiss enumerates that the trial court erred in awarding the parties joint legal

custody. Her arguments in support of this enumeration are without merit.

      (a) No authority to reconsider joint legal custody claim.

                                          7
      Weiss contends that the trial court dismissed Grant’s claim for joint legal

custody during the hearing on July 1, 2015, and therefore it had no authority to

reconsider that claim in its final order. But contrary to this contention, the trial court

did not dismiss the claim for joint legal custody at the hearing.

      Near the end of the hearing, the judge announced, “I don’t plan on changing

the issue of joint legal custody at this particular point in time.” (Emphasis supplied.)

After counsel for Weiss asked the judge if he was granting her motion for a directed

verdict on the joint legal custody claim, the trial court did not rule on the motion, and

instead stated, “Well, I’m going to dismiss that part of the complaint. I’m going to

deny that part of his complaint dealing with the change of custody[.]” Upon inquiry

by counsel for Grant, the judge expressly indicated that the denial of the claim for

change of custody was merely a temporary ruling at that point. The judge later

confirmed that the custody ruling was temporary, explaining to Grant’s counsel: “I’m

just denying your request [for joint legal custody] for now. I guess if something is

different some other time, I’ll consider it. But right now, I’m not changing any

custody.” (Emphasis supplied.) Thereafter, the trial court entered its written

temporary order appointing Dr. Shaffer, expressly denying Weiss’ motion for a

directed verdict, and reiterating that “at this point it does not appear that [the court]

                                            8
will grant Plaintiff’s request for joint legal custody.” (Emphasis supplied.) Nowhere

in the order did the trial court dismiss the change of custody claim.

      Thus, it is clear from a review of the entire hearing transcript and the written

temporary order that the trial court never intended to and did not dismiss the claim

for joint legal custody. In discussing that claim at the hearing, “the trial court’s

[initial] use of [the word “dismiss”] instead of [“deny”] was a misstatement, or

palpable ‘slip[] of the tongue’ [which the court immediately corrected].” Smallwood

v. State, 296 Ga. 16, 20 (3) (673 SE2d 537) (2009) (citations and punctuation

omitted). As explained at the hearing and in the written order, the court merely denied

the claim temporarily, but left the matter open for further consideration after the

evaluations and recommendations by Dr. Shaffer. Accordingly, Weiss’ enumeration

of error, premised on the inaccurate factual assertion that the court had dismissed the

change of custody claim, is without merit.

      (b) Scrivener’s error.

      Weiss complains that the language in the temporary order denying her motion

for a directed verdict was a scrivener’s error because it did not comport with the trial

court’s intention, as revealed by a review of the hearing transcript, to dismiss Grant’s

claim for joint legal custody. However, as discussed above, a review of the hearing

                                           9
transcript does not reveal that the court intended to dismiss the claim, and instead

plainly reveals that the court intended only to deny that claim temporarily. Thus, there

was no discrepancy between the trial judge’s oral pronouncement at the hearing and

the court’s written temporary order. Moreover, even if there had been a discrepancy,

      an oral pronouncement by a trial court during a hearing is not a
      judgment until it is reduced to writing and entered as a judgment. An
      oral pronouncement explaining how the court intends to rule is not
      binding. It may provide insight on the intent of a later written judgment,
      but any discrepancy between the written judgment and oral
      pronouncement is resolved in favor of the written judgment.

Noble v. Noble, ___ Ga. App. ___ (1) (Case No A18A0617, decided May 18, 2018)

(citation and punctuation omitted). Accordingly, Weiss has shown no error.

      (c) Abuse of discretion.

      Weiss contends that the trial court abused its discretion in modifying the South

Carolina child custody order. We disagree.

             A petition to change child custody should be granted only if the
      trial court finds that there has been a material change of condition
      affecting the welfare of the child since the last custody award. If there
      has been such a change, then the court should base its new custody
      decision on the best interest of the child. The evidence sufficient to
      warrant a modification of custody can consist of a change in material
      conditions which have a positive effect on the child’s welfare[.]




                                          10
Viskup v. Viskup, 291 Ga. 103, 105 (2) (727 SE2d 97) (2012) (citations and

punctuation omitted). “The circumstances warranting a change in custody are not

confined to those of the custodial parent: any new and material change in

circumstances that affects the child must also be considered.” Neal v. Hibbard, 296

Ga. 882, 884 (1) (770 SE2d 600) (2015) (citation omitted). Factors the court may

consider in determining the best interests of the child include the bonding and

emotional ties existing between each parent and child, and any recommendation by

a court-appointed custody evaluator. See OCGA § 19-9-3 (a) (3) (A), (O). “A trial

court’s decision regarding a change in custody/visitation will be upheld on appeal

unless it is shown that the court clearly abused its discretion. Where there is any

evidence to support the trial court’s ruling, a reviewing court cannot say there was an

abuse of discretion.” Vines v. Vines, 292 Ga. 550, 552 (2) (739 SE2d 374) (2013)

(citations omitted).

      Here, the trial court made extensive findings of fact in its final order, relying

heavily on Dr. Shaffer’s testimony and recommendations, and finding that there were

material changes in circumstances since the entry of the South Carolina custody

order, which was premised on Grant’s unlawful taking of the children. Among other

things, the court found that Grant had successfully completed his sentence for the

                                          11
interference with custody charge in South Carolina, that it does not appear likely he

would take the children again in violation of court orders, that he has cooperated with

Dr. Shaffer’s treatment and recommendations, that he has reestablished a good

relationship with the children, and that reintroducing Grant into the children’s lives

has moved forward positively. Based on its finding of material changes in

circumstances, the court concluded that a modification of custody was warranted and

that a close and continuing relationship with each parent is in the best interests of the

children.

             Whether there are changed conditions affecting the welfare of the
      child[ren] occurring after the rendition of a former final custody
      judgment which will warrant changing custody is essentially a fact
      question in each individual case. And if there is reasonable evidence in
      the record to support the decision made by the [trial] court in changing
      or refusing to change custody or visitation rights, then the decision of
      that court must prevail.

Dearman v. Rhoden, 235 Ga. 457, 459 (4) (219 SE2d 704) (1975) (citations and

punctuation omitted). Because the trial court’s “determination was supported by some

evidence, [including the expert testimony of Dr. Shaffer,] we cannot say that the trial

court abused its discretion when it made [the] modification of custody.” Bankston v.

Warbington, 332 Ga. App. 29, 34 (1) (771 SE2d 726) (2015) (citations omitted).

      3. Visitation award.

                                           12
      Weiss claims that the visitation awarded to Grant by the trial court, which

gradually increased the amount of supervised and then unsupervised visitation over

the course of one year, constituted an impermissible self-executing change in custody.

However, because the award does not entail an improper delegation of judicial

authority, does not contain provisions that execute at an uncertain date well into the

future, and based the gradual increase in visitation on the children’s best interests, we

find no error.

      In its final order, the trial court found that in the best interests of the children,

Grant was entitled to resume regular visitation with the children, but that a gradual

increasing of those rights was appropriate. The court then set out a detailed visitation

schedule providing for two hours of supervised visitation every weekend in January

2017; four hours of supervised visitation every weekend in February 2017; eight

hours of supervised visitation every other weekend in March and April 2017; twelve

hours of unsupervised visitation at Grant’s house every other weekend in May and

June 2017, but supervision of any time not spent at the home, including the drive to

and from the mother’s home; twelve hours of unsupervised visitation every other

weekend in July and August 2017; twenty-four hours of unsupervised visitation every

other weekend in September and October 2017; and thirty-six hours of unsupervised

                                           13
visitation every other weekend in November and December 2017. Then, beginning

in January 2018 and proceeding thereafter, the order provided for a more traditional

visitation schedule, including visitation every other weekend, and specified school

holiday and summer break visitations.

             Visitation privileges are, of course, part of custody.
      Self-executing change of custody provisions allow for an automatic
      change in custody based on a future event without any additional
      judicial scrutiny. Our Supreme Court has held that any self-executing
      change of custody provision that fails to give paramount import to the
      child’s best interests in a change of custody as between parents must be
      stricken as violative of Georgia public policy. But not all self-executing
      provisions are invalid. Rather, we must closely examine the nature of
      any such provision in determining whether it fails to give paramount
      import to the child’s best interests. . . .
             A review of the case law regarding prohibited self-executing
      provisions shows that they can generally be summarized as having one
      of two critical flaws. First, self-executing provisions that rely on a
      third-party’s future exercise of discretion essentially delegate the trial
      court’s judgment to that third party. And, second, self-executing
      provisions that execute at some uncertain date well into the future are
      not permitted because the trial court creating those provisions cannot
      know at the time of their creation what disposition at that future date
      would serve the best interests of the child; the passage of time and thus,
      likelihood of changed circumstances is just too great.

Hardin v. Hardin, 338 Ga. App. 541, 543-544 (1) (790 SE2d 546) (2016) (citations

and punctuation omitted).




                                         14
      In this case, the visitation plan “at issue is a self-executing change of visitation

since it allows for an automatic change in [Grant’s] visitation with his child[ren],

from supervised to unsupervised [and for increasing lengths of time], based on

[certain dates] without any additional judicial scrutiny.” Johnson v. Johnson, 290 Ga.

359, 360 (721 SE2d 92) (2012) (citation omitted). However, this self-executing

visitation plan does not suffer from either of the critical flaws that generally are found

in prohibited provisions. See Hardin, supra. First, the visitation plan in this case does

not improperly delegate the trial court’s judgment to a third party by relying on that

third-party’s future exercise of discretion to make visitation changes. Rather, the trial

court exercised its own discretion in determining a specific schedule for Grant’s

gradually increasing visitation privileges. Compare Johnson, supra (visitation

provision impermissibly gave therapist the authority to determine how and when to

phase out supervised visitation); Hardin, supra at 545 (1) (provision improperly

delegated authority to determine custody changes to a counselor); Ezunu v. Moultrie,

334 Ga. App. 270, 273 (2) (779 SE2d 44) (2015) (provision stricken where it allowed

children’s therapist to decide if and when modifications of visitation were warranted).

Second, the provision for Grant’s increasing visitation privileges did not execute at

some uncertain date well into the future; instead, the detailed visitation plan set forth

                                           15
specific dates for each change to occur within the year following the final order.

Compare Dellinger v. Dellinger, 278 Ga. 732, 735 (1) (609 SE2d 331) (2004) (self-

executing change in visitation provision lacked any expiration date and could take

effect at any time, even years in the future). See Lester v. Boles, 335 Ga. App. 891,

893 (1) (782 SE2d 53) (2016) (self-executing custody provision set to occur at a

readily identifiable time 16 months after entry of order did not suffer the infirmity

identified in Dellinger because it was not an open-ended provision conditioned upon

some future event that could occur at any time).

      Moreover, not only does the self-executing visitation plan in this case not

suffer from the critical flaws discussed above, but the trial court based the gradually

increasing visitation privileges on the best interests of the children. In making its

decision, the trial court expressly and repeatedly found, based on the evidence, that

a change of custody, including Grant’s visitation, was warranted in the best interests

of the children; that a close and continuing relationship with both parents was in the

best interests of the children; and that in the best interests of the children, Grant was

entitled to resume regular visitation and “that a gradual increasing” of such visitation

was appropriate. “Because the challenged [visitation] provision in this case gave

paramount import to the [children’s] best interests, we find no abuse of discretion.”

                                           16
Lester, supra (punctuation omitted). See also Durden v. Anderson, 338 Ga. App. 565,

567 (2) (790 SE2d 818) (2016) (upholding self-executing modification of father’s

visitation rights upon child reaching age for pre-kindergarten).

      4. Visitation safeguards.

      Contrary to Weiss’ claim, the trial court included numerous safeguards in its

gradually increasing visitation plan to deter Grant from fleeing with the children.

During the months of supervised visitations, the court specified acceptable locations

and supervisors, authorized the mother to call the supervisor during the visits, and

authorized the use of video calls for the mother to view the children during the visits.

During the initial months of unsupervised visitation at Grant’s house, the court

mandated supervision of the drives to and from the house and of any time not spent

at the house, and further provided for the use of a tracking device for Weiss to know

Grant’s location. Throughout the visitation periods, the court ordered specific contact

requirements for Weiss to be informed of the children’s location.

      Where a court is concerned that a parent might abduct a child, certain

“arrangements, including limited and supervised visitation, could be instituted to

satisfy the trial court’s concerns that [the parent] might abduct the child if granted

visitation.” Williams v. Williams, 301 Ga. 218, 221 (1) (800 SE2d 282) (2017)

                                          17
(citation and punctuation omitted). See also Chandler v. Chandler, 261 Ga. 598, 599

(1) (409 SE2d 203) (1991). The trial court instituted such arrangements and

safeguards in its visitation order, and Weiss “has shown no abuse of the trial court’s

discretion here.” Williams, supra (footnote omitted).

      5. Child support arrearage.

      The trial court ruled in favor of Weiss on her counterclaim for contempt for

Grant’s nonpayment of previously ordered child support, finding a child support

arrearage of $27,270 and ordering Grant to pay $100 per month “until such time as

the entire child support arrearage is paid off.” On appeal, Weiss first contends that the

trial court miscalculated the amount of the arrearage. However, she has failed to

support this enumeration of error with citations to any evidence in the record showing

that the court miscalculated the arrearage amount. See Court of Appeals Rule 25 (c)

(2) (i) (“Each enumerated error shall be supported in the brief by specific reference

to the record or transcript. In the absence of a specific reference, the Court will not

search for and may not consider that enumeration.”) The only evidence concerning

the arrearage that is referenced anywhere in her brief is a portion of her own trial

testimony that the arrearage totaled $21,900. Under these circumstances, Weiss “has

failed to carry [her] burden on appeal of affirmatively proving by the record that the

                                           18
[trial] court erred in finding [the arrearage amount of Grant’s] child support

payments[.]” In re Estate of Williams, 241 Ga. App. 17 (1) (525 SE2d 742) (1999)

(citation omitted).

      But Weiss further argues that the provision for Grant to repay the child support

arrearage at the rate of $100 per month is erroneous because at that rate it would take

over 18 years to pay the entire amount. We agree.

             A husband or wife has a variety of remedies available for
      enforcing and collecting a child support order. The remedies of action
      for contempt, execution by writ of fi. fa., garnishment, URESA
      (Uniform Reciprocal Enforcement of Support Act), and an action to set
      aside fraudulent conveyances are available to the complaining spouse,
      either singly or concurrently. The complaining spouse is not required to
      make an election of remedies, and a trial court may not limit the
      remedies available to collect or enforce a child support order. In
      addition, a trial court may not order the postponement of payment of the
      child support until the child reaches the age of 18. Minor children are
      entitled to support during their minority.

Strunk v. Strunk, 294 Ga. 280, 283 (5) (754 SE2d 1) (2013) (citations and punctuation

omitted). Here, the trial court’s order that Grant must only pay $100 per month

improperly limits Weiss’ ability to collect the child support due and postpones

payment of much of the child support until after the children, who were ten and seven

years old at the time of the final order, reach the age of eighteen.



                                          19
       [C]ontrary to the general rule that children are entitled to financial
       support during their minority, the trial court’s order on arrearage
       payments limits the amount that [Grant] was required to pay while the
       children were minors living at home and postponed payment of the bulk
       of the arrearage until the children reached the age of 18. Because the
       trial court erred in . . . limiting [Weiss’] remedies, and postponing much
       of the payments until the children were 18, we reverse the portion of its
       order setting out a payment schedule for the arrearage.

Id. at 284 (5).

       Judgment affirmed in part and reversed in part. Rickman, J., concurs. Ray, J.,

concurs fully in Divisions 1, 2, 3, and 4 and in judgment only as to Division 5.*

* DIVISION 5 OF THIS OPINION IS PHYSICAL PRECEDENT ONLY. SEE

COURT OF APPEALS RULE 33.2(a).




                                          20